Citation Nr: 1341421	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-21 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and Dr. J.J.O.


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969 and from January 1991 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran testified before the decision review officer in August 2011.  A transcript of this proceeding is associated with the claims file.

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Given the procedural history of the case and the nature of the evidence, the Board has characterized the claim of service connection for a psychiatric disability as noted on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this appeal in November 2012 and ordered a new VA psychiatric examination and opinion.  The opinion provided in the February 2013 psychiatric examination, failed to adequately address the mandates of the remand.  Specifically, the rationale addressing the etiology of the Veteran's diagnosed anxiety disorder, not otherwise specified (NOS), is inadequate.  Therefore, there has not been compliance with that order and another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran contends that he suffers PTSD as a result of service.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.

The record includes the Veteran's claimed in-service stressors, including serving in Vietnam, as an infantry man, and being exposed to heavy rocket attacks.  These stressors have been confirmed.  In May 2008 and August 2010 statements, the Veteran's private physician, Dr. J.J.O. provided a diagnosis of PTSD.  Likewise, during an August 2011 hearing before the decision review officer, Dr. J.J.O. provided testimony reiterating the Veteran's current diagnosis of PTSD, and indicated that it was the result of stressors the Veteran experienced during service in Vietnam.  The Board previously noted that it is unclear whether Dr. J.J.O's diagnosis of PTSD conformed to the DSM IV, and that it was not evident from the treatment records that an examination of the Veteran was performed.  See 38 C.F.R. § 4.125(a).

The record includes three VA examination reports dated in October 2008, October 2011, and February 2013 which note diagnoses of anxiety disorder.  The VA examiners concluded that although the Veteran met the DSM IV stressor criterion, he did not meet the DSM IV criterion for a diagnosis of PTSD.  The October 2011 and February 2013 examiners noted that the Veteran did not meet the persistent avoidance of stimuli associated with the trauma and persistent symptoms of increased arousal.

As for the diagnosis of an anxiety disorder, the October 2008 VA examiner did not provide the requested opinion as to the etiology.  The October 2011 and February 2013 VA examiners provided negative opinions, but the opinions are inadequate because the examiners relied on the lack of documentation of psychiatric complaints and treatment prior to, during, and within one year after service.  Although the Veteran's post-service treatment records until 2008 are silent for psychiatric complaints and treatment, an opinion and rationale on the etiology of the anxiety disorder is necessary.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record so that the Board will not have to rely on its lay opinion to make a decision.  Id.  Given that the Veteran has been receiving mental health treatment since 2008, his in-service stressors, and Dr. J.J.O.'s opinion, a rationale regarding the etiology of the any psychiatric condition is necessary.  Accordingly, an addendum opinion is requested.

During the February 2013 examination, the Veteran reported that he remains in treatment with Dr. J.J.O.  On remand, all related records should be obtained.

Additionally, the February 2013 VA examiner reported that the Veteran receives social security compensation.  However, there is no other mention of social security benefits and it is unclear if the Veteran receives disability or retirement compensation from the Social Security Administration (SSA).  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, on remand attempts must be made to obtain any SSA records regarding the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in order to obtain the names and addresses of all medical care providers who have treated him for complaints related to his psychiatric disorders since separation from service (August 1969).  Thereafter, obtain and associate those records, including all treatment records from Dr. J.O.O., with the claims file.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  After completion of the foregoing, contact the examiner who conducted the February 2013 VA psychiatric examination and obtain an addendum opinion in order to determine the etiology of any acquired psychiatric disorder, to include anxiety disorder.  The entire claims file, including any SSA records obtained, should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The examiner is requested to provide an opinion, in light of the evidence in the claims file, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any psychiatric disorder, to include anxiety disorder, that had its clinical onset during active duty service or is related to any in-service disease, injury or event, to include the in-service stressor from service in Vietnam.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.

4.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

